DETAILED ACTION

Response to Amendment
Applicant’s response to the last Office Action, filed on 09/20/2021 has been entered and made of record. 
Applicant’s amendments necessitated the new ground of rejection set forth herein; therefore this action is made final.
Applicant’s amendment has introduced new issues under 35 USC 112(a) and 35 USC 112(b). Please see detailed analysis below.

Response to Arguments
Applicant's arguments filed on 09/20/2021 have been fully considered but they are not persuasive.
Examiner has adjusted the rejections of the claims in view of the amendments. The Fabbri and Linear Classifier references are removed since they are no longer required to teach the claims. That is, there is no longer a claim requirement for computing an upstream source location. See detailed analysis below.
For example, Taylor teaches computing a likelihood of the location of interest being a vulnerable location of an embolism, based on the computed destination probability; and ¶ 0322, teaches computing the likelihood of the location of interest/destination location being a vulnerable location of an embolism, “providing a probability map of the volume of the myocardium that may potentially be affected by the ruptured plaque. The MVRI [myocardial volume risk index] may be assigned to each 
Applicant’s amendment has introduced new issues under 35 USC 112(a) and 35 USC 112(b). For example, claim 21 now requires that the ‘location of interest’ is both an upstream embolus source and a downstream embolus destination. The specification only contains support that this ‘location of interest’ is upstream embolus source. Please see detailed analysis below regarding this and other newly introduced claim issues.
Applicant is encouraged to reach out to Examiner if any clarification is needed on the new claim issues.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Examiner notes that the Specification (and the ‘computing a blood flow characteristic’ limitation in claim 1) require that the “location of interest” is an upstream location. For example claim 1 reads, “computing, using a computing processor, a blood flow characteristic of blood flow through at least the portion of the patient-specific anatomic model downstream from the location of interest.” Also see Specification at ¶ 041.
However, the claim now requires “computing, using the computing processor, a destination probability than an embolus will form at the location of interest in the patient-specific anatomic model, based on the computed blood flow characteristic and the determined velocity field.” That is, the claim requires that the location of interest is the destination location. There is no support in specification and claims for defining the ‘location of interest’ like this. 
Also, the embolus 'forms' at an upstream source location as per the Speciation at ¶ 038 and elsewhere. An embolism is what happens when an already-formed upstream embolus gets stuck in a downstream vessel and thus an embolism ‘forms’ at a destination, as per the Speciation at ¶ 039. There is no support for an embolus 'forming' at a destination.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Examiner notes that the specification (and the ‘computing a blood flow characteristic’ limitation in claim 1) require that the “location of interest” is an upstream location. For example claim 1 reads, “computing, using a computing processor, a blood flow characteristic of blood flow through at least the portion of the patient-specific anatomic model downstream from the location of interest.” Also see Specification at ¶ 041.
However, the claim now requires “computing, using the computing processor, a destination probability than an embolus will form at the location of interest in the patient-specific anatomic model, based on the computed blood flow characteristic and the determined velocity field.” That is, the claim requires that the location of interest is the destination location. 
Thus, the claims require the term ‘location of interest’ to be both an upstream source and downstream destination, which is a conflict. Appropriate correction is required.
Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

There is no support for the comparison required by the claim. For example, Examiner notes that there is support for ranking vulnerable locations A, B and C as in ¶ 040. However, there is no support for a comparison between "all" source locations of a given destination. There is simply support for computing destination probabilities and choosing which ones are most vulnerable. This does not include disclosure of whether all, or most, or only some, of embolic source locations for a given destination are used in the comparison. 
Claims 25-26, 33-34 and 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims require determining associations between a ‘target location’ which is an embolus destination location and the location of interest, which with the most recent amendments is also the embolus destination location. There is no support for determining an association like this. Examiner notes that fixing the issue in the independent claims would resolve this issue, rather than amending the dependent claims. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US PGPub 2012/0041739; provided by Applicant) 
Regarding claim 21, Taylor discloses a computer-implemented method of determining a patient risk assessment or treatment plan based on emboli dislodgement and destination, the method comprising: (¶ 0321, “Potential paths for a ruptured plaque to follow may be determined. The hemodynamic solution may be used to determine a percent chance that a plaque fragment or embolus may flow into different downstream vessels.”)
receiving a patient-specific anatomic model generated from patient-specific imaging of at least a portion of a patient's vasculature; (Fig. 35 teaches inputting “patient medical imaging data of coronary arteries and the heart.")

computing, using a computing processor (¶ 0109), a blood flow characteristic of blood flow through at least the portion of the patient-specific anatomic model downstream from the location of interest; (¶ 0321-0322, “Potential paths for a ruptured plaque to follow may be determined. The hemodynamic solution may be used to determine a percent chance that a plaque fragment or embolus may flow into different downstream vessels. The size of the ruptured plaque may be compared with the size of the downstream vessels to determine where the plaque may eventually create an impediment to flow.”)
determining, using the computing processor, a velocity field of the computed blood flow characteristic; (¶ 202, “simulated blood flow model 52 (FIG. 1) shows the local blood velocity (e.g., in centimeters per second or cm/s) throughout the patient's anatomy represented by the mesh 380 of FIGS. 17-19 . . . The computational analysis may determine the local blood velocity at each node 382 of the mesh 380.”)
computing, using the computing processor, a destination probability than an embolus will form at the location of interest in the patient-specific anatomic model, based on the computed blood flow characteristic and the determined velocity field; and (As above, ¶ 0321, “percent chance that a plaque fragment or embolus may flow into different downstream vessels.” ¶ 0319 teaches that embolus tracking is based on the described blood flow modelling, “the probability that the plaque may flow into different 
computing, using the computing processor, a likelihood of the location of interest being a vulnerable location of an embolism, based on the computed destination probability; and  (¶ 0322, teaches computing the likelihood of the location of interest/destination location being a vulnerable location of an embolism, “providing a probability map of the volume of the myocardium that may potentially be affected by the ruptured plaque. The MVRI [myocardial volume risk index] may be assigned to each potential affected segment.” That is, for each segment an embolism vulnerability likelihood index is computed.)
determining, using the computing processor, the vulnerable location of embolism based on a comparison between (1) all source locations of embolic material for the location of interest and (2) all source locations of embolic material for a location within the patient's vasculature other than the location of interest. (As above ¶ 0322, teaches computing the vulnerable locations of an embolism, “providing a probability map of the volume of the myocardium that may potentially be affected by the ruptured plaque. The MVRI [myocardial volume risk index] may be assigned to each potential affected segment.” That is an embolism vulnerability index is computed for each segment to compare different vulnerable vessel segments to one another. The index at each segment is based on the source location of embolic material for that respective segment. This creates an index for each segment facilitating a comparison between the location of interest (one embolism candidate segment) and a location other than the 
This embodiment of Taylor teaches creating an index for each segment facilitating a comparison between segments but does not expressly disclose the comparison itself between the segments. That is, the index provides a map of the vulnerable locations with an assigned vulnerability index. Determining the vulnerable location by a comparison is a matter of ranking or otherwise displaying the higher index areas. Other embodiments of Taylor teach comparing index values by creating shading colors to indicate segment region variations via the color comparison. See ¶ 0296 which creates segment color shading for a blood perfusion index comparison. Also see ¶ 0203 for a similar color shading. It would have been obvious to one of ordinary skill in the art to have combined Taylor’s multiple teachings for blood vessel segment analysis in order to provide an express teaching for comparing vessel segments.
Regarding claim 22, the above combination discloses the computer-implemented method of claim 21, further comprising: 
determining, in the patient's vasculature, a location of a plaque, a location meeting a predetermined criteria of pathology, or a location of possible vascular shedding; and  (As above, Taylor ¶ 0318, “a region surrounding a plaque of interest may be isolated from the three-dimensional model 930 of the plaque, such as the plaque model 936.”)
determining or receiving the location of interest in the patient-specific anatomic model based on the determined location of plaque, determined location meeting the 
Regarding claim 23, the above combination discloses the computer-implemented method of claim 21, further comprising: determining a target location in the patient's vasculature, wherein the destination probability is a probability that the embolus traveling through the patient's circulatory system reaches the target location, based on the computed blood flow characteristic. (As above, Taylor ¶ 0321-0322, “Potential paths for a ruptured plaque to follow may be determined. The hemodynamic solution may be used to determine a percent chance that a plaque fragment or embolus may flow into different downstream vessels.”)
Regarding claim 24, the above combination discloses the computer-implemented method of claim 21, further comprising: determining the vulnerable location of embolism based on the computed destination probability. (Taylor ¶ 0322, “The size of the ruptured plaque may be compared with the size of the downstream vessels to determine where the plaque may eventually create an impediment to flow [i.e., a vulnerable location].”)
Regarding claim 25, the above combination discloses the computer-implemented method of claim 21, further comprising: determining an association between a target location in the patient-specific anatomic model, the destination probability, and the location of interest; and (Taylor ¶ 0322, “This information may be combined with the vulnerability index to provide a probability map of the volume of the myocardium that may potentially be affected by the ruptured plaque.”)

Regarding claim 26, the above combination discloses the computer-implemented method of claim 25, further comprising: 
determining, for a second location of interest, a second destination probability of an embolus associated with the second location of interest; determining an association between the target location in the patient-specific anatomic model, the destination probability, and the second location of interest; (As in the rejection of claim 21, Taylor teaches modelling multiple detected plaque areas and computing multiple downstream destination location for each plaque area.)
comparing the association between the target location in the patient-specific anatomic model, the destination probability, and the location of interest, and the association between the target location in the patient-specific anatomic model, the destination probability, and the second location of interest; and (See comparison in the rejection of claim 21.)
determining or generating a display or a treatment recommendation based on the comparison. (Taylor teaches patient-specific treatment planning based on the computational embolus modelling at ¶ 0230-0232. See color shading display in the rejection of claim 21.)
Regarding claim 27, the above combination discloses the computer-implemented method of claim 21, further comprising: determining patient risk of a disease, based on the computed destination probability of the embolus, wherein the 
Regarding claim 28, the above combination discloses the computer-implemented method of claim 27, wherein the patient risk of disease includes a risk of embolism, cognitive impairment, stroke, transient ischemic attack, pulmonary embolism, renal embolism, or a combination thereof. (Taylor teaches computing a risk of embolism, see rejection of claim 27.)
Claims 29 is a computer system corresponding to claim 21 and as such it is rejected similarly. Taylor teaches a computer system (abstract and ¶ 0108) and a data storage device (¶ 0109). See detailed analysis above.
Claims 30-36 are the system claims corresponding to method claims 22-28. Taylor teaches a system (abstract). The remaining limitations are rejected similarly. See detailed analysis above.
Claims 37-40 are the non-transitory computer-readable medium claims corresponding to method claims 22-24. Taylor teaches a computer-readable medium (¶ 0109). The remaining limitations are rejected similarly. See detailed analysis above.

Conclusion
Applicant’s amendments necessitated the new ground of rejection set forth herein; therefore THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661                                                                                                                                                                                             

/VINCENT RUDOLPH/           Supervisory Patent Examiner, Art Unit 2661